The Honorable Mary Anne Salmon State Senator #29 Heritage Park Circle North Little Rock, AR 72116
Dear Senator Salmon:
You have presented the following question for my opinion:
  Under the last sentence of A.C.A. § 24-12-130, is anyone who participated in a municipal health care plan before August, 1997, eligible to continue receiving health care benefits under the plan after they retire, or only those who retired during that period?
RESPONSE
It is my opinion that under the last sentence of A.C.A. § 24-12-130, persons who retired prior to August 1, 1997 with less than twenty years of service and who had participated in a municipal health care plan under the authority of A.C.A. § 24-12-129 can continue to do so, despite the fact that they had less than twenty years of service. Persons who retire after August 1, 1997 must have at least twenty years of service in order to participate in the municipal health care plan under the authority of A.C.A. § 24-12-129.
The language of A.C.A. § 24-12-130 was added (along with certain changes to A.C.A. § 24-12-129) by Act 1098 of 1997. That act stated in pertinent part:
  SECTION 1. Arkansas Code Annotated § 24-12-129 is amended to read as follows:
"24-12-129. Municipal officials and employees.
  When any municipal official or municipal employee age fifty-five (55) or over, who has completed twenty (20) years of service to the municipality and who is vested in the retirement system retires, the official or employee may continue to participate in the municipality's health care plan, receiving the same medical benefits and paying the same premium as active employees as long as the retired official or employee pays both employer and employee contributions to the health care plan."
  SECTION 2. Nothing contained in this act should be interpreted to prevent a municipality from providing benefits greater than contained in this act. Further, any person who qualified and participated in a municipal health care plan under Arkansas Code § 24-12-129 shall continue to be eligible to participate in the health care plan after the effective date of this act.1
Acts 1997, No. 1098, §§ 1 and 2. All underlined language above was new and was added by Act 1098.
It appears that the last sentence of Section 2, above (now codified as the last sentence of A.C.A. § 24-12-130), was intended to assure that persons who had retired previously with less than twenty years of service and had been receiving medical benefits pursuant to A.C.A. § 24-12-129, would not be affected by the addition in Section 1 of the phrase "who has completed twenty (20) years of service to the municipality[.]" In other words, the last sentence of A.C.A. § 24-12-130 affects only persons who had retired prior to August 1, 1997 with less than twenty years of service, and who had been receiving medical benefits pursuant to A.C.A. § 24-12-129. The sentence simply means that those persons can continue to receive such benefits, even though they had less than twenty years of service when they retired, and even though new retirees must have twenty years of service in order to receive medical benefits pursuant to A.C.A. § 24-12-129.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
1 The effective date of Act 1098 of 1997 was August 1, 1997.See Op. Att'y Gen. No. 97-144.